



Exhibit 10.17






FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (the "Fourth Amendment") is made and entered into
as of the 1st day of March, 2014 by and between THE LARES GROUP II, a Rhode
Island limited partnership having offices at 333 Strawberry Field Road Warwick,
Rhode Island, 02886 (hereinafter referred to as "Landlord") and GLOBAL BRASS AND
COPPER, INC. D/B/A A. J. OSTER, LLC a Delaware corporation having local offices
at 457 Industrial Drive Warwick, Rhode Island 02886 (hereinafter referred to as
"Tenant").


WITNESSETH


WHEREAS, Landlord by written Lease dated March 1, 1995 (the "Original Lease"),
and First Amendment to Lease dated March 1, 2000 (the "First Amendment"), and
Second Amendment to Lease dated March 1, 2005 (the "Second Amendment") and the
Third Amendment to Lease dated March 3, 2011 (the "Third Amendment") demised to
Tenant a portion of Landlord's premises located at 333 Strawberry Field Road,
Warwick, RI 02886, as more fully described in the Original Lease (and referred
to therein as the "Demised Premises"), for a term expiring February 28, 2014.


WHEREAS, the parties now mutually desire to modify and amend the Original Lease,
the First Amendment, the Second Amendment, and the Third Amendment in order to
extend the term of the Lease for an additional five (5) years to include the
period from March 1, 2014 through February 28, 2019 subject to the terms and
conditions provided in the Original Lease and as amended only by this Fourth
Amendment.


NOW THEREFORE, in consideration of the terms, covenants and conditions contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant each intending to be bound,
hereby covenant and agree as follows:


AGREEMENT


1.     PREMISES: ARTICLE 1 SECTION 1 of the Original Lease is hereby replaced by
the following provision:


1.1     Landlord hereby leases to Tenant, and Tenant leases from Landlord, upon
and subject to the terms and provisions of this Lease, a portion of the building
owned by the Landlord located at 333 Strawberry Field Road, Warwick, Rhode
Island 02886 (hereinafter referred to as the "Demised Premises"). The Demised
Premises consists of approximately 87,325 square feet of space as more
specifically described on Exhibit "D" attached hereto and made a part hereof.


2.     TERM OF LEASE: ARTICLE 2 SECTION 1 of the Original Lease is hereby
replaced by the following provision:


2.1     TO HAVE AND TO HOLD the Demised Premises unto Tenant for a term of Five
(5) years commencing on March 1, 2014 through and including the expiration of
the Lease on February 28, 2019.







--------------------------------------------------------------------------------





3.     RENT: ARTICLE 3 SECTION 1 of the Original Lease is hereby replaced by the
following provision:


3.1    Tenant covenants and agrees to pay to Landlord at Landlord's address as
hereinabove set forth, or at such place as Landlord, from time to time shall
designate in writing, base rent for the Demised Premises, without offset or
reduction and without previous demand therefore at the rate per annum
hereinafter set forth, such rent being payable in equal monthly installments as
hereinafter set forth, in advance, on the first day of each and every calendar
month during the term hereof:
Lease Year
 
Per Annum
 
Monthly Installment
ONE, TWO, THREE, FOUR & FIVE
MARCH 01, 2014 THROUGH
AND INCLUDING FEBRUARY 28, 2019
 
$
392,962.50


 
$
32,746.88



4.     TAXES: ARTICLE 4 SECTION 4 of the Original Lease is hereby replaced by
the following provision:


4.4     Tenant's share of the real estate taxes shall be equal to 13.23%
thereof.


5.     Except as modified or amended by this Fourth Amendment all of the terms,
covenants, and conditions of the Original Lease except as expressly modified by
this Fourth Amendment shall continue to remain in full force and effect and are
hereby ratified and confirmed.


IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to be
effective on the day and year first above written.


 
 
 
 
 
 
Tenant:
 
Global Brass and Copper, Inc.
D/B/A A.J. Oster, LLC
 
 
 
 
 
Witnessed by:
 
/s/ Authorized Witness
 
 
 
By:
 
/s/ Authorized Signatory
Date:
 
11/21/2014
 
 
 
Name/Title:
 
Authorized Officer
 
 
 
 
 
 
Date:
 
11/21/2014
 
 
 
 
 
 
 
Landlord:
 
The Lares Group II, LP
 
 
 
 
 
Witnessed by:
 
/s/ Authorized Witness
 
 
 
By:
 
/s/ Authorized Signatory
Date:
 
12/4/2014
 
 
 
Name/Title:
 
Authorized Officer
 
 
 
 
 
 
Date:
 
12/4/2014












--------------------------------------------------------------------------------





exhibitdtoindenture.jpg [exhibitdtoindenture.jpg]



